DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 9/27/2021.  Claims 1 through 20 are presently pending and are presented for examination.  Per Applicant’s election dated 9/27/2021, claims 1-7 and 17-20 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments, see pages 7-8 of 12, filed 4/11/2022, with respect to Claim Objections, 35 U.S.C. § 112(b) Rejections, and part of the Specification, have been fully considered and are persuasive.  The Claim Objections and 35 U.S.C. § 112(b) Rejections have been withdrawn.  The Objection to the abstract and paragraph [0020] of the Specification are also withdrawn.
Applicant’s amendments, see page 7 of 12, filed 4/11/2022, with respect to Specification Objections have not been entirely amended properly.  The Specification Objection to paragraph [0026] is detailed below. 

Response to Arguments
Applicant’s arguments, see pages 8-12 of 12, filed 4/11/2022, with respect to claim(s) 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed rejection follows below.

Specification
The disclosure is objected to because of the following informalities: incorrect grammatical tense “…only one controller or any plurality of controllers may operated the handwheel actuator 130 and roadwheel actuator 142…” in [0026].  It appears that the correction should be updated to “…only one controller or any plurality of controllers  may operate the handwheel actuator 130 and roadwheel actuator 142…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US-2018/0339727; already of record) in view of Turner (US-2012/0041658).
Regarding claim 8, Ueyama discloses a steer by wire system, the system comprising:
a handwheel actuator (see Ueyama at least [0048] and Fig 1); and
… 
… 
…
determine whether at least one of (1) a yaw rate associated with a rate of a change of a yaw position about a yaw axis is less than a predetermined yaw rate threshold (see Ueyama at least [0114] and [0119] where actuator assistance does not begin until a yaw rate value exceeds a threshold, therefore any time before actuator assistance correlates to the yaw rate being less than the threshold), and (2) a lateral acceleration is less than a predetermined lateral acceleration threshold (see Ueyama at least [0114] and [0122] where actuator assistance does not begin until a lateral acceleration value exceeds a threshold, therefore any time before actuator assistance correlates to the lateral acceleration being less than the threshold); and
in response to determining that at least one of (1) the yaw rate associated with the rate of the change of the yaw position about the yaw axis is less than the predetermined yaw rate threshold (see Ueyama at least [0114] and [0119] where a yaw rate may be, for instance, -10 and a threshold is 9; aligning with the content of the instant claim.  Ueyama requires the magnitude of values to be compared; the magnitude of the yaw rate |-10| is larger than the magnitude of the threshold |9|, therefore steering assistance will begin), and (2) the lateral acceleration is less than the predetermined lateral acceleration threshold (see Ueyama at least [0114] and [0122] where a lateral acceleration may be, for instance, -13 and a threshold is 8; aligning with the content of the instant claim.  Ueyama requires the magnitude of values to be compared; the magnitude of the lateral acceleration |-13| is larger than the magnitude of the threshold |8|, therefore steering assistance will begin), operate the handwheel actuator such that a torque command to the handwheel actuator (see Ueyama at least [0070] where a required assist torque is applied to a steering shaft), based on a rack force observer (see Ueyama at least [0068] torque sensor), is a magnitude in an opposite direction to reduce a difference between a handwheel torque and a steady state resistance torque (see Ueyama at least [0072] and Fig 3, where a required assist torque is zero when a steering torque is zero, and the required assist torque gradually increases along with the steering torque).
However, Ueyama does not explicitly disclose the following:
…a controller operable to:
determine whether a handwheel orientation, defined by an angular position of a handwheel, having a handwheel orientation offset value corresponding to a substantially straight desired direction of travel with respect to a predetermined handwheel zero value; and
in response to determining that the handwheel orientation offset value corresponds to the substantially straight desired direction of travel with respect to the predetermined handwheel zero value…
Turner, in the same field of endeavor, teaches the following:
…a controller (see Turner at least [0040]) operable to:
determine whether a handwheel orientation, defined by an angular position of a handwheel, having a handwheel orientation offset value corresponding to a substantially straight desired direction of travel with respect to a predetermined handwheel zero value (see Turner at least [0041] and [0057]-[0058]); and
in response to determining that the handwheel orientation offset value corresponds to the substantially straight desired direction of travel with respect to the predetermined handwheel zero value (see Turner at least [0041], [0057]-[0058], and [0137])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steer by wire system as disclosed by Ueyama with a handwheel offset value determination as taught by Turner so that the vehicle’s ECU may implement assistance control at an appropriate time (see Turner at least [0006]-[0009]).
Regarding claim 9, Ueyama in view of Turner teach the steer by wire system of claim 8.  While Ueyama discloses the predetermined handwheel zero value is less than a predetermined handwheel orientation threshold (see Ueyama at least [0087]-[0088]), it is not as explicit as the teachings of Turner.
Turner, in the same field of endeavor, teaches the predetermined handwheel zero value is less than a predetermined handwheel orientation threshold (see Turner at least [0086] and Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the steer by wire system as taught by Ueyama in view of Turner with a handwheel zero value less than a threshold as taught by Turner to have an established neutral zone, between a left and right steered position, indicative of a substantially straight direction (see Turner at least [0007]).
Regarding claim 10, Ueyama in view of Turner teach the steer by wire system of claim 9, wherein the handwheel torque is derived from a roadwheel actuation based on the handwheel orientation offset value on the handwheel orientation and the predetermined handwheel zero value (see Ueyama at least [0070] and [0074] where a required assist torque is calculated based on the torque input to the handwheel and the torque required to drive the roadwheels, the angle of the handwheel being from a “zero” position).
Regarding claim 11, Ueyama in view of Turner teach the steer by wire system of claim 9, wherein the handwheel torque is equal to the steady state resistance torque when the predetermined handwheel zero value corresponds to the substantially straight desired direction of travel (see Ueyama at least [0066], [0072], and Fig 3 which describes a zero handwheel torque when the direction of travel is substantially straight).
Regarding claim 12, Ueyama in view of Turner teach the steer by wire system of claim 11, wherein the substantially straight desired direction of travel is defined by a predetermined deadband threshold (see Turner at least [0086] and Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the steer by wire system as taught by Ueyama in view of Turner with a deadband threshold as taught by Turner to have an established neutral zone, between a left and right steered position, indicative of a substantially straight direction (see Turner at least [0007]).
Regarding claim 13, Ueyama in view of Turner teach the steer by wire system of claim 9, wherein the controller is further operable to receive the handwheel orientation and the yaw rate (see Ueyama at least [0119]).
Regarding claim 14, Ueyama in view of Turner teach the controller is further operable to receive instructions to operate the handwheel actuator based on the handwheel orientation offset value and the yaw rate to reduce a difference (see Ueyama at least [0070] and [0088]).
Regarding claim 15, Ueyama in view of Turner teach the steer by wire system of claim 9, wherein the handwheel actuator is a handwheel electric motor configured to apply the handwheel torque to the handwheel (see Ueyama at least [0048] and [0088]).
Regarding claim 16, Ueyama in view of Turner teach the steer by wire system of claim 9, wherein the predetermined handwheel orientation threshold is based on a vehicle speed (see Turner at least [0085]-[0087] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the steer by wire system as taught by Ueyama in view of Turner with a handwheel orientation threshold based on vehicle speed as taught by Turner so that an input to a steering wheel for a desired substantially straight action can be updated according to a vehicle’s speed (see Turner at least [0074]-[0075] and Fig 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Izumi et al. (US-2018/0079407) teaches a control device for driving force reduction in a steering system, according to a steering speed calculated from steering angle readings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663